51 Cal.App.4th 1642 (1997)
ROBERT J., Plaintiff and Appellant,
v.
LESLIE M., Defendant and Respondent.
Docket No. B095831.
Court of Appeals of California, Second District, Division Six.
January 6, 1997.
*1644 COUNSEL
Nielson, Wedding & McNair and Jean F. McNair for Plaintiff and Appellant.
Daniel E. Lungren, Attorney General, Roderick E. Walston, Chief Assistant Attorney General, Carol Ann White and Mary A. Roth, Deputy Attorneys General, for Defendant and Respondent.
OPINION
YEGAN, J.
Robert J. (appellant) judicially admitted being the legal father of Ryan R. in April of 1990. In February 1995, he sought a declaration of nonpaternity. The trial court applied the doctrine of res judicata and denied relief. We affirm.

Facts and Procedural History
Appellant and Leslie M. (Leslie) were never married but had a brief sexual relationship. In May 1989, Ryan R. (Ryan) was born to Leslie in Texas. Appellant moved from Texas to California in June 1989. In March 1990, the Ventura County District Attorney Child Support Division filed a complaint to establish that appellant was the father of Ryan. (Welf. & Inst. Code, §§ 11350, 11350.1.) Although he did not believe he was Ryan's father, appellant stipulated to paternity in April 1990. He did not ask for appointment of counsel or demand blood tests. (Fam. Code, § 7550 et seq. *1645 [formerly Evid. Code, § 890 et seq.].)[1] Appellant admitted to paternity because he was concerned that a paternity suit would jeopardize his application to become a deputy sheriff in San Diego. He agreed to pay $204 per month child support, and to continue support until Ryan reached the age of majority. Appellant was also ordered to reimburse $2,400 for Aid to Families with Dependent Children (AFDC) received by Leslie.
Appellant's parents in Texas took care of Ryan for about four and one-half years. Appellant's relationship with Ryan has not been close. He has seen Ryan only a few times.
Over the years, appellant asked Leslie to agree to blood tests to ascertain whether he was Ryan's biological father. In July 1994 she reluctantly agreed and the tests excluded appellant as Ryan's biological father.[2]
In February 1995, appellant filed a complaint to establish nonpaternity, purportedly pursuant to Family Code section 7630, subdivision (a)(2).[3] In March 1995, appellant filed an order to show cause to consolidate his complaint to establish nonpaternity with the county's original paternity complaint.
The trial court did not consolidate the cases due to a statutory prohibition in Welfare and Institutions Code section 11350.1. It did, however, take judicial notice of the original paternity action. The county appeared pursuant to Welfare and Institutions Code section 11475.1.
For purposes of the hearing, the parties stipulated that appellant was not Ryan's biological father. The county argued that the 1990 judgment of paternity was res judicata and that it was not in Ryan's best interests to terminate the legal parent-child relationship. Appellant argued that it would be inequitable to require him to continue support because he is not Ryan's biological father.
The trial court found that appellant timely brought the action within the meaning of section 7630, subdivision (a)(2). It also determined that his relationship with Ryan "has been tangential at best." It found that appellant *1646 had stipulated to paternity without counsel to avoid a lawsuit while seeking employment as a deputy sheriff. Nevertheless, it ruled that the doctrine of res judicata precluded relitigation of paternity.

Standing to Bring an Action to Declare Nonpaternity
(1) Appellant lacks standing under the Family Law Code to bring this action. Only a presumed father, as defined by section 7611, may seek a declaration of nonpaternity. (§ 7630, subd. (a)(2).) Appellant is not, and never has been, a presumed father of Ryan. (§ 7611.)[4]
In allowing appellant to maintain the action, the trial court did not follow the requirements of section 7630. The statute allows a broad class of men, including "alleged" fathers, to bring an action to establish paternity. (§ 7630, subds. (b) and (c).) However, it expressly limits standing to presumed fathers in actions to establish nonpaternity. (§ 7630, subd. (a)(2).)
Nothing in Adoption of Matthew B. (1991) 232 Cal. App.3d 1239 [284 Cal. Rptr. 18], or In re Shereece B. (1991) 231 Cal. App.3d 613 [282 Cal. Rptr. 430], or Fuss v. Superior Court (1991) 228 Cal. App.3d 556 [279 Cal. Rptr. 46], interprets section 7630 so broadly as to confer standing on persons other than presumed fathers. These cases concern a person who was granted standing to establish or maintain parental rights, not to deny or terminate *1647 them. Because the statute distinguishes between the two types of actions, these cases are distinguishable and do not confer standing on appellant.

Res Judicata
(2a) The doctrine of res judicata requires that we affirm the 1995 judgment. This action is barred and neither the interests of justice, nor the best interests of Ryan, are served by allowing appellant to relitigate paternity.
(3) Res judicata is one of the oldest and least flexible doctrines in American jurisprudence. It is also one of the most important. As our Supreme Court held in Slater v. Blackwood (1975) 15 Cal.3d 791, 797 [126 Cal. Rptr. 225, 543 P.2d 593]: "The consistent application of the traditional principle that final judgments, even erroneous ones [citations], are a bar to further proceedings based on the same cause of action is necessary to the well-ordered functioning of the judicial process. It should not be impaired for the benefit of particular plaintiffs, regardless of the sympathy their plight might arouse in an individual case." The rule in Slater is particularly appropriate here. (2b) If there is one class of judgments where the doctrine of res judicata should be scrupulously honored, it is a paternity judgment. Were we to rule in appellant's favor, we would violate this rule and spawn other attempts to reopen paternity judgments.
For the most part, California courts have resisted the temptation to undermine the finality of prior judgments. In Greenfield v. Mather (1948) 32 Cal.2d 23 [194 P.2d 1], however, the court stated: "[I]n rare cases a judgment may not be res judicata ... and there are rare instances in which [res judicata] is not applied. In such cases it will not be applied so rigidly as to defeat the ends of justice or important considerations of policy." (Id., at p. 35.) These exceptions are extremely narrow and have never enjoyed wide approval or frequent application. In fact, the Slater court considered them to be "of doubtful validity" and noted that they had been severely criticized. (Slater v. Blackwood, supra, 15 Cal.3d at p. 796.) We need not discuss the "public policy" exception because appellant's predicament does not concern a matter of general public concern. (Arcadia Unified School Dist. v. State Dept. of Education (1992) 2 Cal.4th 251, 259 [5 Cal. Rptr.2d 545, 825 P.2d 438].) The "ends of justice" exception is equally inapplicable.
In this case, as in any other child custody or paternity matter, the "ends of justice" are served when we fulfill our obligation to protect the best interests of the child. (Guardianship of Claralyn S. (1983) 148 Cal. App.3d 81, 85-86 [195 Cal. Rptr. 646].) Reversal would deprive Ryan of financial support and *1648 sever his legal tie to the paternal grandparents who have been the primary caregivers.[5] As a further consequence, reversal would undermine the finality of every stipulated paternity judgment obtained under the Welfare and Institutions Code, and the financial security of all similarly situated children.
Appellant contends reversal will serve the ends of justice because he should not be required to support a child to whom he has no biological relation. Yet appellant's predicament is entirely self-created. He voluntarily admitted, under penalty of perjury, that he was Ryan's legal father. Both Leslie and the State of California relied upon this judicial admission. With full knowledge of his rights, and without coercion, appellant stipulated to the entry of a judgment requiring him to pay support until Ryan reaches adulthood. That judgment is final even if its factual underpinning is erroneous. (Slater v. Blackwood, supra, 15 Cal.3d at p. 797.)

Due Process
(4) Appellant contends that his due process rights require a declaration of nonpaternity. He relies upon the phrase, "[t]he touchstone of due process is fundamental fairness" (Salas v. Cortez (1979) 24 Cal.3d 22, 27 [154 Cal. Rptr. 529, 593 P.2d 226]), and claims that it is fundamentally unfair that he should be Ryan's legal father. Appellant asks us to isolate this biological fact as the controlling one. Timely establishment of this fact would have carried the day in 1990. That time has passed. There are other interests at stake. Ryan has an interest in having a legal father. By reason of appellant's admission of paternity, Ryan may never know the identity of his biological father. (See ante, fn. 5.) Leslie has an interest in having a legal father for her son. The State of California has an interest in the sanctity and finality of its family law judgments and in obtaining support for the children of single parents. These interests outweigh appellant's interest in avoiding the financial consequences of the 1990 judgment.
It is true that there is not much, if any, father-son relationship between appellant and Ryan. This was appellant's election, not Ryan's. Moreover, Ryan has a legal as well as a loving relationship with his legal paternal grandparents. If appellant is allowed to relitigate the 1990 judgment, the legal aspect of this formative relationship will be destroyed.
Thus, it is not fundamentally unfair to foreclose relitigation of paternity. Appellant signed waivers and admissions in 1990 with full knowledge of the *1649 consequences of his action. We will not deprive Ryan of the emotional support he receives from his paternal grandparents, or the financial support he receives from his legal father. Far from supporting appellant's position, fundamental fairness requires that we preserve the finality of stipulated paternity judgments and hold appellant to the promise he made in 1990.

Conclusion
The judgment (order denying complaint to establish nonpaternity) is affirmed.
Stone (S.J.), P.J., and Gilbert, J., concurred.
*1650 
*1651 
*1652 
*1653 
NOTES
[1]  Attached hereto as an appendix is the written stipulation and judgment. These forms could serve as a paradigm in an action to declare paternity. The advisements and waivers required are such that any reasonable person would know that such an admission was being made upon a serious and solemn occasion that would permanently affect the rights of the parties.
[2]  Leslie was not required to submit to the tests. (City and County of San Francisco v. Stanley (1994) 24 Cal. App.4th 1724, 1728-1729 [30 Cal. Rptr.2d 106]; City and County of San Francisco v. Cartagena (1995) 35 Cal. App.4th 1061, 1065-1066 [41 Cal. Rptr.2d 797].)
[3]  All further references are to the Family Code unless otherwise stated.
[4]  Section 7611 provides: "A man is presumed to be the natural father of a child if he meets the conditions provided in Chapter 1 (commencing with Section 7540) or Chapter 3 (commencing with Section 7570) of Part 2 or in any of the following subdivisions: [¶] (a) He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce, or after a judgment of separation is entered by a court. [¶] (b) Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and either of the following is true: [¶] (1) If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within 300 days after its termination by death, annulment, declaration of invalidity, or divorce. [¶] (2) If the attempted marriage is invalid without a court order, the child is born within 300 days after the termination of cohabitation. [¶] (c) After the child's birth, he and the child's natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and either of the following is true: [¶] (1) With his consent, he is named as the child's father on the child's birth certificate. [¶] (2) He is obligated to support the child under a written voluntary promise or by court order. [¶] (d) He receives the child into his home and openly holds out the child as his natural child. [¶] (e) If the child was born and resides in a nation with which the United States engages in an Orderly Departure Program or successor program, he acknowledges that he is the child's father in a declaration under penalty of perjury, as specified in Section 2015.5 of the Code of Civil Procedure. This subdivision shall remain in effect only until January 1, 1997, and on that date shall become inoperative."
[5]  As the Attorney General so aptly points out, the trail to Ryan's biological father is about eight years old. If appellant is freed from the support obligation, the inference that financial support may once again be borne by the taxpayers is at least permissible.